ROHR V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-221-CR





ELIZABETH ANNE ROHR	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On May 4, 2006, we ordered appellant to pay for the clerk’s record on or before May 24, 2006 and provide this court with written proof of payment on or before that date.  
See
 
Tex. R. App. P.
 35.3.  We also stated that no further extensions of time to pay for the record would be granted and that failure to pay for the clerk’s record in accordance with our May 4, 2006 order would result in dismissal of this case for want of prosecution.  
See
 
Tex. R. App. P.
 37.3(b).

On May 25, 2006, we received notice from the trial court clerk that appellant had not made arrangements to pay for the clerk’s record.  Because appellant still has not made payment arrangements for the clerk’s record, it is the opinion of the court that the appeal should be dismissed for want of prosecution.  Accordingly, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 37.3(b), 43.2(f); 
Sutherland v. State
, 132 S.W.3d 510, 512 (Tex. App.—Houston [1st Dist.] 2004, no pet.).
(footnote: 2)


PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 8, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:We also deny appellant’s motion to reconsider indigence.